NOTE: This order is nonprecedent_ia|.
United States Court of Appea|s for the Federa| Circuit
2009-3302
KURT CHADWELL,
Petitioner,
v.
|V|ER|T SYSTEMS PROTECTION BOARD,
Respondent,
and
OFF|CE OF PERSONNEL MANAGEMENT,
intervenor
Petitioner for review of the Merit Systems Protection Board in DA300AO80567-|-1.
ON MOT|0N
0 R D E R
Kurt Chadwei| moves without opposition for a 30-day extension of time, until
January 28, 2010, to file his brief.
Upon consideration thereof,
|T |S ORDERED THAT:
The motion is granted No further extensions should be anticipated.
FOR THE COU RT
JAN 0 8 mm lsi Jan Horbaiy 
Date jan Horba|y
C|erk F|l.EP
cc: Kurt Chadwe|i U.S. 0ouRToF mrs
Stephanie Con|ey, Esq. THE FEBERAL CIRcuirmR
Michae| N. O’Connel|, Esq.
820 JAN 0 6 2010
.|hHHi)RBALY
U|.ERK